Citation Nr: 0921983	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-18 063	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the termination of VA compensation benefits 
effective from May 17, 2005, to August 22, 2005, by reason of 
the Veteran's fugitive felon status was proper.

2.  Whether the termination of VA compensation benefits 
effective from September 6, 2005, by reason of the Veteran's 
fugitive felon status was proper.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to June 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and April 2007 decisions in which 
the Winston-Salem, North Carolina RO (Winston-Salem RO) 
terminated the Veteran's VA disability compensation benefits 
from May 17, 2005, to August 22, 2005, and from September 6, 
2005, respectively, by reason of his fugitive felon status.  
The Veteran filed a notice of disagreement (NOD) in November 
2007 to the second decision; however, a statement of the case 
(SOC) in accord with the holding in Manlincon v. West, 12 
Vet. App. 238 (1999) has not been issued.  

During the pendency of this appeal, the Board notes that the 
Veteran moved to Richmond, Virginia, which is under the 
jurisdiction of the Roanoke, Virginia RO (Roanoke RO).  
Consequently, the appeal will be REMANDED to the Roanoke RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action, on his part, is 
required.

As final preliminary matters, in a January 2007 statement, 
the Veteran submitted a claim for an increased rating for 
hypertension.  In April 2007, he appears to have submitted a 
request for a waiver of overpayment of compensation 
calculated in the amount of $2,110, to include the validity 
of the debt.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the validity of the debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  Thus, 
the waiver of overpayment issues are intertwined with issue 
two listed on the title page.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As neither the increased rating issue 
nor the waiver issues have been adjudicated, they are 
referred to the RO for appropriate action.  




REMAND

In his May 2007 substantive appeal, the Veteran indicated 
that he wanted a hearing before a Veterans Law Judge at the 
RO (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

With regard to the issue of whether the termination of VA 
compensation benefits effective from September 6, 2005, by 
reason of the Veteran's fugitive felon status was proper, the 
Board notes that, in a November 2007 NOD, the Veteran 
specifically disagreed with the April 2007 termination of his 
compensation benefits effective from September 6, 2005, by 
reason of his fugitive felon status.  By filing an NOD, the 
Veteran has initiated appellate review of this issue.  The 
next step in the appellate process is for the RO to issue to 
the Veteran an SOC.  See 38 C.F.R. § 19.29 (2008); Manlincon, 
12 Vet. App. at 240-41.  Consequently, this matter must be 
remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of an 
issue not currently in appellate status; a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2008).

As a final point, the Board notes that, in an April 2007 
memorandum, the Veteran's former representative, the North 
Carolina Division of Veterans Affairs, revoked its power of 
attorney (POA) because the Veteran was no longer a permanent 
resident of the State of North Carolina.  To designate a 
recognized organization as his or her representative, a 
claimant must execute a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative.  
To designate an attorney as his or her representative, a 
claimant must execute a VA Form 21-22a, Appointment of 
Attorney or Agent as Claimant's Representative.  38 C.F.R. 
§ 14.631 (2008).  Otherwise, the Veteran can indicate his 
wish to represent himself.  Hence, on remand, the RO should 
clarify with the Veteran his intentions as to representation 
and associate appropriate documentation with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Transfer the claims file to the 
Roanoke RO and send the Veteran a letter 
requesting that he clarify, in writing, 
his intentions regarding representation 
in this appeal, in light of the fact 
that, in April 2007, the North Carolina 
Division of Veterans Affairs, revoked 
their POA because he was no longer a 
permanent resident of the State of North 
Carolina.  Appropriate documentation 
concerning such representation should be 
associated with the claims file. 

2.  Issue to the Veteran and his 
representative, if any, an SOC addressing 
the issue of whether the termination of 
VA compensation benefits effective from 
September 6, 2005, by reason of the 
Veteran's fugitive felon status was 
proper.  Along with the SOC, the RO must 
furnish to the Veteran a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford him the applicable time period 
for perfecting an appeal as to this 
issue.

The Veteran and his representative, if 
any, are hereby reminded that appellate 
consideration of the matter identified 
above (whether the termination of VA 
compensation benefits effective from 
September 6, 2005, by reason of the 
Veteran's fugitive felon status was 
proper) may be obtained only if a timely 
appeal is perfected.

3.  Schedule a Travel Board hearing 
before a Veterans Law Judge, at the 
Roanoke RO, pursuant to the Veteran's May 
2007 request.  Notify the Veteran and his 
representative, if any, of the date and 
time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2008).  After the 
hearing is conducted, the matter should 
be returned to the Board in accordance 
with current appellate procedures.  If 
the Veteran no longer desires a Board 
hearing, a signed writing to that effect 
should be placed in the claims file, and 
the claims file should be returned to the 
Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




